
EXHIBIT 10.15
 
CONSULTING AGREEMENT






THIS CONSULTING AGREEMENT (the "Agreement") is entered into as of January 1,
2008, by and between Ag Derivatives, L.L.C., a California limited liability
company ("Consultant") and Cadiz Inc., a Delaware corporation ("Cadiz").


WHEREAS, Consultant desires to provide to Cadiz, and Cadiz desires to obtain
from Consultant, consulting services relating to the business operations of
Cadiz; and


WHEREAS, Consultant and Cadiz desire that the consulting services to be provided
in accordance with this Consulting Agreement be provided on behalf of Consultant
by Timothy J. Shaheen ("Shaheen"), acting in his capacity as the sole member and
manager of Consultant; and


WHEREAS, Shaheen is, in his personal capacity, a member of the Board of
Directors of Cadiz; and


WHEREAS, any consulting services which may be provided to Cadiz by Shaheen,
acting on behalf of Consultant, shall be in addition to, and not in lieu of, any
services provided by Shaheen to Cadiz as a member of the Board of Directors of
Cadiz;


NOW, THEREFORE, the parties agree as follows:


1.           TERM.  Cadiz hereby engages Consultant to provide consulting
services to Cadiz, and Consultant accepts such engagement, commencing on January
1, 2008 (the "Commencement Date").


2.           DUTIES.  During the Term, Consultant shall furnish to Cadiz the
consulting services of Shaheen.  Consultant shall cause Shaheen, on behalf of
Consultant, to render advisory and consulting services to Cadiz of the type
customarily performed by persons serving in similar limited consulting
capacities, consistent with the knowledge and experience possessed by
Shaheen.  The consulting services to be provided by Shaheen, on behalf of
Consultant, shall include advising Cadiz with respect to farming activities on
Cadiz' ranch property, providing advice and assistance to Cadiz management
regarding strategic alternatives for utilization of the ranch property, and
providing such other advice and assistance as the Board of Directors or the
Chief Executive Officer of Cadiz may reasonably request.


3.           PERFORMANCE OF DUTIES.  Consultant shall cause Shaheen to perform
Consultant's duties hereunder in a diligent and reasonable manner consistent
with professional standards in the field.  Consultant shall cause Shaheen to
devote such time to the performance of duties hereunder as is necessary to
complete such duties in a timely fashion.  Consultant's services shall be
non-exclusive, and nothing in this Agreement shall preclude Consultant or any
affiliate of Consultant from acting as a consultant to or employee of any other
business or entity, except that neither Consultant nor any affiliate of
Consultant may engage in any activity which materially detracts from the
performance of Consultant's duties hereunder.


4.           FEE.  In consideration of the services to be provided by Consultant
pursuant to this Agreement, Cadiz shall pay to Consultant a fee of $12,500 per
month.  Such fee shall be in addition to, and not in lieu of, any compensation
payable directly to Shaheen by Cadiz for Shaheen's service, in his individual
capacity, on the Board of Directors of Cadiz.


5.           PAYMENT OF TAXES.  In light of Consultant’s status as an
independent contractor to Cadiz, the parties acknowledge that no payroll or
employment taxes of any kind shall be withheld or paid by Cadiz with respect to
payments to Consultant during the Term, and that Cadiz shall make no additional
benefits available to Consultant.  Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement and Consultant acknowledges the obligation
to pay all taxes thereon and that neither Consultant nor any affiliate of
Consultant will be eligible for any employee benefits.  Consultant further
agrees to indemnify Cadiz and hold it harmless to the extent of any obligation
imposed on Cadiz: (i) to pay withholding taxes or similar items; or (ii)
resulting from Consultant’s being determined not to be an independent
contractor.  As may be appropriate, Cadiz shall report the payments made
hereunder by (a) filing the appropriate 1099 forms and (b) making any other
reports required by law.


6.           REIMBURSEMENT OF EXPENSES.  Cadiz will reimburse Consultant during
the Term for any appropriately documented, reasonable and necessary travel and
other business expenses incurred by or on behalf of Consultant in the course of
providing services pursuant to this Agreement.  Consultant confirms and agrees
that Consultant will only seek reimbursement for reasonable and necessary
expenses consistent with Cadiz's expense reimbursement policies and procedures.


7.           INDEPENDENT CONTRACTOR.  Cadiz and Consultant agree that the
relationship among the parties shall be that of independent contractor.  Cadiz
and Consultant acknowledge that during the term of this Agreement, neither
Consultant nor any affiliate of Consultant will be acting as an officer or
employee of Cadiz, although the parties acknowledge and agree that Shaheen shall
continue to serve as a director of Cadiz in his individual capacity.  However,
neither Consultant nor any affiliate of Consultant shall, in the performance of
Consultant's consulting duties hereunder, be responsible for any management
decisions on behalf of Cadiz, and may not commit Cadiz to any
action.  Consultant understands and acknowledges that this Agreement shall not
create or imply any agency relationship among the parties, and neither
Consultant nor any affiliate of Consultant will commit Cadiz in any manner
except when a commitment has been specifically authorized in writing by Cadiz
or, solely with respect to Shaheen, to the extent Shaheen is acting in his
authorized capacity as a member of the Cadiz Board of Directors.


8.           TERMINATION.  This Agreement shall be subject to termination by
either Party upon giving of thirty (30) days' written notice to the other.  If
the Agreement is terminated, Consultant’s fee shall be prorated and paid through
the effective date of termination, and Cadiz shall have no obligation to make
payments to, or bestow benefits upon, Consultant after the date of termination
(otherwise than as required by law).


9.           ADDITIONAL ACKNOWLEDGMENTS.


a.           Consultant understands that the terms of this Agreement may be
required to be disclosed in, or filed as an exhibit to, Cadiz’ annual proxy
statement or other reports filed publicly with the U.S. Securities and Exchange
Commission.


b.           Consultant acknowledges and agrees that Consultant has fully read
and understands this Agreement, has been advised to and has been given the
opportunity to consult with Consultant's attorney concerning this Agreement, has
had any questions regarding its effect or the meaning of its terms answered to
Consultant's satisfaction and, intending to be legally bound hereby, has freely
and voluntarily executed this Agreement.


c.           Cadiz and Consultant acknowledge and agree that Consultant is
serving as a consultant to Cadiz at the request of Cadiz and as such Consultant
and any affiliate of Consultant providing services to Cadiz hereunder on behalf
of Consultant are to be deemed an “Agent” of Cadiz for purposes of the indemnity
provisions set forth in Article VI of the Bylaws of Cadiz.  Accordingly,
Consultant and any such affiliate of Consultant shall be entitled to
indemnification from Cadiz to the full extent to which an Agent is entitled to
indemnification pursuant to the provisions of Article VI of the Bylaws of Cadiz.


10.           GENERAL PROVISIONS.


a.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and assigns.  However, neither party may
assign or delegate any rights or obligations hereunder without first obtaining
the written consent of the other party hereto.


b.           This Agreement is the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral and
written agreements and negotiations between the parties.


c.           The headings of the several paragraphs in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.


d.           This Agreement may not be modified except by a written instrument
signed by all parties hereto.


e.           All clauses and covenants contained in this Agreement are
severable, and in the event any of them shall be held to be invalid by any
court, such clauses or covenants shall be limited as permitted under applicable
law, or, if the same are not susceptible to such limitation, this Agreement
shall be interpreted as if such invalid clauses or covenants were not contained
herein.


f.           This Agreement is made with reference to the laws of the State of
California and shall be governed by and construed in accordance therewith.  Any
litigation concerning or to enforce the provisions of this Agreement shall be
brought in the courts of the State of California.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 

Cadiz:  Consultant  Cadiz Inc.  Ag Derivatives, L.L.C. 
By:                                                                          
By:                                                                          
Keith Brackpool  Timothy J. Shaheen  Chief Executive Officer  Manager 

 